Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/30/2019 has been received and considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the: 
“a plug with an optical waveguide” in claim 1, line 2
“an abrasive” in claim 1, line 3
 “a drive device” in claim 1, line 5
“a cleaning device” in claim 1, line 7
“an application nozzle” in claim 3, line 2
“a handling device” in claim 4, line 2
“a plurality of application nozzle” in claim 5, line 2
“a nozzle array” in claim 6, line 2 
“cleaning jets” in claim 6, line 4
“a passage opening” in claim 7, line 2
“a liquid reservoir or a dry ice reservoir, a metering pump, a supply line, a metering valve, an application nozzle and a controller” in claim 8, lines 2-3
“a modular cleaning unit” in claim 9, line 3
“a plug with the optical waveguide” in claim 17, line 2
“an abrasive” in claim 17, line 3
“a drive device” in claim 17, line 7
“a cleaning device” in claim 17, line 8
must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“a drive device” in claim 1, line 5 and claim 17, line 7
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a drive device” in claim 1, line 5 and claim 17, line 7 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. There is no disclosure either implicitly or explicitly to perform a drive device for executing relative polishing movement. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:

(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 13 recites the limitation "the passage opening" in line 2. There is insufficient antecedent basis for this limitation in the claim.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
As described above, the disclosure does not provide adequate structure to perform the claimed function of “a drive device” in claim 1, line 5 and claim 17, line 7. The specification does not demonstrate that the applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor has possession of the claimed invention..
Any claim not specifically rejected above is rejected due to its dependency on a claim rejected above.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Kunimitsu (JP 2000354948). 
Regarding claim 1, Sarfati discloses: a polishing machine (Figures 2-20 element 102) for polishing optical waveguides (see Abstract), comprising a polishing disk (element 200) having a plug socket (element 204) for holding a plug with an optical waveguide (see paragraph 0084), a polishing platform (element 150/154/256) for receiving an abrasive (elements 286), a positioning device (element 172) for relative positioning of the polishing disk and of the polishing platform between a polishing position and a set-up position (see paragraph 0083), and a drive device (elements 174/176/178) for executing a relative polishing movement between the polishing platform and the polishing disk in the polishing position (see paragraph 0083), characterized in that the polishing machine has a cleaning device (element 158).
However, Sarfati appears to be silent were in the polishing machine has the cleaning device is for applying dry ice to the polishing platform and/or to the polishing disk.
Kunimitsu teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13), and wherein the polishing machine has the cleaning device applying dry ice (see paragraphs 0030 and 0032) to the polishing platform and/or to the polishing disk (Figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide wherein the polishing machine has the cleaning device is for applying dry ice to the polishing platform and/or to the polishing disk. Doing so provides a cleaning device that applies dry ice in order to efficiently remove abrasive particles, polishing debris, etc. as disclosed by Kunimitsu (see paragraphs 0016 and 0035).
Regarding claim 2, Sarfati modified discloses all the elements as stated above in the rejection of claim 1, but appears to be silent wherein that the dry ice consists of solid carbon dioxide particles.
Kunimitsu further teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13), wherein the polishing machine has the cleaning device applying dry ice (see paragraphs 0030 and 0032), and wherein the dry ice consists of solid carbon dioxide particles (see paragraph 0032).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide wherein the dry ice consists of solid carbon dioxide particles. Doing so provides a cleaning device that applies dry ice that consists of solid carbon dioxide particles, in order to efficiently remove abrasive particles, polishing debris, etc. as disclosed by Kunimitsu (see paragraphs 0016 and 0035).
Regarding claim 3, Sarfati modified discloses all the elements as stated above in the rejection of claim 1, but appears to be silent wherein that the cleaning device has an application nozzle for dry ice, the application nozzle being usable to form a directed core jet of solid particles and a shell jet of compressed air coaxially surrounding the core jet from liquid carbon dioxide and compressed air.
Kunimitsu further teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13), wherein the polishing machine has the cleaning device applying dry ice (see paragraphs 0030 and 0032), and the cleaning device has an application nozzle (element 12) for dry ice, the application nozzle being usable to form a directed core jet of solid particles and a shell jet of compressed air coaxially surrounding the core jet from liquid carbon dioxide and compressed air (see paragraphs 0032/0035/0036 where the prior art states the element 12 is connected to a dry particle jetting mechanism (element 14) in order to jet out “dry ice particles” by “high-pressure air”).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide the cleaning device has an application nozzle for dry 
Regarding claim 4, Sarfati modified discloses all the elements as stated above in the rejection of claims 1 and 3, but appears to be silent wherein the cleaning device has a handling device for movably positioning the application nozzle in the set-up position between the polishing platform and the polishing disk.
Kunimitsu further teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13), wherein the polishing machine has the cleaning device applying dry ice (see paragraphs 0030 and 0032), and the cleaning device has a handling device (element 15) for movably positioning the application nozzle in the set-up position between the polishing platform and the polishing disk (figure 2 and see also paragraphs 0032/0035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide the cleaning device has a handling device for movably positioning the application nozzle in the set-up position between the polishing platform and the polishing disk. Doing so provides a cleaning device having a movable handling device that applies dry ice throughout via the application nozzle, in order to efficiently 
Regarding claim 7, Sarfati modified discloses all the elements as stated above in the rejection of claim 1, but appears to be silent wherein that a passage opening through which the dry ice is metered onto the polishing platform by means of the cleaning device is formed in the polishing disk.
Kunimitsu further teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13), a dry ice injection nozzle (element 12) where the dry ice goes through and wherein a passage opening (see paragraphs 0032/0035 where the prior art states that element 12 is moved to various locations in order to apply dry ice onto the platform (element 2), thus element 12 also has a passage opening in order to allow the dry ice to meter onto the platform via the cleaning device (element 13)). through which the dry ice is metered onto the polishing platform by means of the cleaning device is formed in the polishing disk.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide wherein that a passage opening through which the dry ice is metered onto the polishing platform by means of the cleaning device is formed in the polishing disk. Doing so provides a cleaning device that applies dry ice in order to efficiently remove abrasive particles, polishing debris, etc. as disclosed by Kunimitsu (see paragraphs 0016 and 0035).
Regarding claim 17, Sarfati discloses: a method for polishing optical waveguides (Abstract) using a polishing machine (element 102), an end of an optical fiber of an optical waveguide being polished (see paragraph 0084), a plug with the optical waveguide (see paragraph 0084) being held in a plug socket (element 204) of a polishing disk (element 200), an abrasive (element 286) being received on a polishing platform (elements 150/154/256), the polishing disk and the polishing platform being moved relative to each other from a set-up position into a polishing position (see paragraph 0083) by means of a positioning device (element 172), the polishing disk and the polishing platform being moved relative to each other in a polishing movement (see paragraph 0083) by a drive device (elements 174/176/178) when in the polishing position, and a cleaning device (element 158) of the polishing machine.
However, Sarfati appears to be silent were in the polishing machine is characterized in that dry ice is applied to the polishing platform and/or to the polishing disk by means of the cleaning device of the polishing machine.
Kunimitsu teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13), and characterized in that dry ice (see paragraphs 0030 and 0032) is applied to the polishing platform and/or to the polishing disk by means of the cleaning device (element 13)of the polishing machine.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide wherein the polishing machine is characterized in that 
Regarding claim 18, Sarfati modified discloses all the elements as stated above in the rejection of claim 17, but appears to be silent wherein the dry ice is applied before and/or after execution of a polishing movement, preferably in the set-up position.
Kunimitsu teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13) supplying dry ice, and wherein the dry ice is applied before and/or after execution of a polishing movement, preferably in the set-up position (see paragraphs 0031-0033 where the prior art states that dry ice is applied after).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide wherein the dry ice is applied before and/or after execution of a polishing movement, preferably in the set-up position. Doing so provides a cleaning device that applies dry ice in order to efficiently remove abrasive particles, polishing debris, etc. as disclosed by Kunimitsu (see paragraphs 0016 and 0035).
Regarding claim 19, Sarfati modified discloses all the elements as stated above in the rejection of claim 17, but appears to be silent wherein the dry ice sublimates at a surface of the polishing platform and/or of the polishing disk and pollutants of the surface are removed from the surface.
Kunimitsu teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13) supplying dry ice, and wherein the dry ice sublimates at a surface of the polishing platform and/or of the polishing disk and pollutants of the surface are removed from the surface (see paragraphs 0016//00320035).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide wherein the dry ice sublimates at a surface of the polishing platform and/or of the polishing disk and pollutants of the surface are removed from the surface. Doing so provides a cleaning device that applies dry ice in order to efficiently remove abrasive particles, polishing debris, etc. as disclosed by Kunimitsu (see paragraphs 0016 and 0035).
Regarding claim 20, Sarfati modified discloses all the elements as stated above in the rejection of claim 17, but appears to be silent wherein a flow of used cleaning gas is formed, which flows from a center toward an edge of the polishing platform and/or of the polishing disk.
Kunimitsu teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13) supplying dry ice, and wherein a flow of used cleaning gas (see paragraph 0043/0044) is formed, which flows from a center toward an edge of the polishing platform and/or of the polishing disk.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the .
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Kunimitsu (JP 2000354948) as applied to claims 1 and 3 above, and further in view of Ficarra (US Patent No. 8,556,063).
Regarding claim 5, Sarfati modified discloses all the elements as stated above in the rejection of claims 1 and 3 and also an application nozzle (element 12 as taught by Kunimitsu), but appears to be silent wherein the cleaning device has a plurality of application nozzles.
Ficarra teaches it was known in the art to have a cleaning device (element 20) that blasts dry ice (col. 2, ll. 43-45), and wherein the cleaning device has a plurality of application nozzles (Figure 4 element 24’).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati with the teachings of Ficarra to provide wherein the cleaning device has a plurality of application nozzles. Doing so provides additional application nozzles in order to provide additional dry ice onto to the work piece  in order to efficiently remove abrasive particles, polishing debris, etc., thus increasing production during operations.
Regarding claim 6, Sarfati modified discloses all the elements as stated above in the rejection of claims 1 and 3, but appears to be silent wherein the cleaning device has a nozzle array composed of application nozzles, the application nozzles being disposed adjacent and outside an edge of the polishing platform and/or of the polishing disk and respective cleaning jets of the application nozzles being directed at a surface of the polishing platform and/or of the polishing disk.
Kunimitsu further teaches it was known in the art to have a polishing machine (Figures 1-2) having polishing platform (elements 2/3), a cleaning device (element 13), wherein the polishing machine has the cleaning device applying dry ice (see paragraphs 0030 and 0032), and the cleaning device has an application nozzle (element 12) being disposed adjacent and outside an edge of the polishing platform and/or of the polishing disk and respective cleaning jets of the application nozzles being directed at a surface of the polishing platform and/or of the polishing disk (see figure 2).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Sarfati to incorporate the teachings of Kunimitsu to provide the cleaning device has an application nozzle being disposed adjacent and outside an edge of the polishing platform and/or of the polishing disk and respective cleaning jets of the application nozzles being directed at a surface of the polishing platform and/or of the polishing disk. Doing so provides a cleaning device that applies dry ice that consists of solid carbon dioxide particles and air via the application nozzle, in order to efficiently remove abrasive particles, polishing debris, etc. as disclosed by Kunimitsu (see paragraphs 0016 and 0035).
However, Sarfati modified appears to be silent wherein the cleaning device is a nozzle array composed of application nozzles.
Ficarra teaches it was known in the art to have a cleaning device (element 20) that blasts dry ice (col. 2, ll. 43-45), and wherein the cleaning device has a nozzle array (see col. 2, ll. 63-67) composed of application nozzles (Figure 4 element 24’) .
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati with the teachings of Ficarra to provide the cleaning device is a nozzle array composed of application nozzles. Doing so provides additional application nozzles in order to provide additional dry ice onto to the work piece  in order to efficiently remove abrasive particles, polishing debris, etc., thus increasing production during operations.
Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Kunimitsu (JP 2000354948) as applied to claim 1 above, and further in view of Ghalambor (US Pub. No. 2013/0203320).
Regarding claim 8, Sarfati modified discloses all the elements as stated above in the rejection of claims 1, but appears to be silent wherein the cleaning device has a liquid reservoir or a dry ice reservoir, a metering pump, a supply line, a metering valve, an application nozzle and a controller for dry ice.
Ghalambor teaches it was known in the art to have a system (element 100) comprising a cleaning device (see figure 1), and wherein the cleaning device has a liquid reservoir or a dry ice reservoir (element 150), a metering pump, a supply line, a metering valve (see paragraph 0027 where the prior art states that the system has a blasting delivery system (element 140) for delivering dry ice, and wherein the blasting media delivery system may include, for example, a shaver, “pump”, compressor, filter, “conduits”, flow control components, pressure regulators, orifices, “valves”, any “other suitable components” for delivering a blasting media to nozzle 116, or any combination thereof), an application nozzle (element 116) and a controller (element 130) for dry ice (see paragraph 0028).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Ghalambor to provide wherein the cleaning device has a liquid reservoir or a dry ice reservoir, a metering pump, a supply line, a metering valve, an application nozzle and a controller for dry ice. Doing so provides a cleaning device that controls the feed rate and amount of dry ice applied, thus increasing accuracy and preventing the user from applying unwanted amounts of dry ice.
Regarding claim 9, Sarfati modified discloses all the elements as stated above in the rejection of claims 1 and 8, but appears to be silent wherein the liquid reservoir or the dry ice reservoir, the metering pump, the supply line, the metering valve and the application nozzle form a modular cleaning unit which is removably disposed outside or within a housing of the polishing machine.
Ghalambor further teaches it was known in the art to have a system (element 100) comprising a cleaning device (see figure 1), and wherein the cleaning device has a liquid reservoir or a dry ice reservoir (element 150), a metering pump, a supply line, a metering valve (see paragraph 0027), an application nozzle (element 116) and a controller (element 130) for dry ice (see paragraph 0028), and wherein the liquid reservoir or the dry ice reservoir, the metering pump, the supply line, the metering valve and the application nozzle form a modular cleaning unit (Giving that the prior art meets the structural limitations of the what makes up a modular 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Ghalambor to provide wherein the liquid reservoir or the dry ice reservoir, the metering pump, the supply line, the metering valve and the application nozzle form a modular cleaning unit. Doing so provides a cleaning device that controls the feed rate and amount of dry ice applied, thus increasing accuracy and preventing the user from applying unwanted amounts of dry ice.
However, Sarfati modified appears to be silent wherein the modular cleaning unit which is removably disposed outside or within a housing of the polishing machine.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to to provide wherein the modular cleaning unit which is removably disposed outside or within a housing of the polishing machine, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to have the modular cleaning unit disposed outside or within a housing of the polishing machine in order to provide a more compact machine that allows for easier access to different components of the device, thus making the device more user friendly. (See MPEP 2144.04 (VI)(C))
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Kunimitsu (JP 2000354948) as applied to claims 1 above, and further in view of Chandler (US Patent No. 6,102,785).
Regarding claim 10, Sarafati modified discloses: the polishing machine according to claim 1, characterized in that the positioning device has a holder (Detail A), the holder having a mount (element 252) for detachably holding the polishing disk (The applicant is claiming a product-by-process limitation (detachably) which does not have patentable weight (See MPEP 2113)), but appears to be silent wherein the mount being realized with a magnet for force-fitting holding and/or with a coupling for form-fitting holding of the polishing disk.

    PNG
    media_image1.png
    551
    831
    media_image1.png
    Greyscale

Chandler teaches it was known in the art to have a polishing machine (Figures 2-7 element 200) having a polishing device (element 210) having a polishing disk the mount being realized with a magnet (element 280) for force-fitting holding  and/or with a coupling for form-fitting holding of the polishing disk (see col. 5, ll. 3-16).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Chandler to provide wherein the mount being realized with a magnet for force-fitting holding and/or with a coupling for form-fitting holding of the polishing disk. Doing so provides a magnet in order to connect various different parts of the device in order to form a magnetic bond with sufficient strength to ensure that the parts remains attached during operations, thus preventing the device from being damaged during use. 
Regarding claim 11, Sarfati modified discloses all the elements as stated above in the rejection of claims 1 and 10, but appears to be silent the mount permits an inclination of the polishing disk  at an angle of up to 2° relative to the polishing platform, the positioning device having a force gauge for determining a contact pressure between the polishing disk and the polishing platform.
Chandler further teaches it was known in the art to have a polishing machine (Figures 2-7 element 200) having a polishing device (element 210) having a polishing disk (element 285/290), a holder (elements 214/242/243/244/298), having a mount (element 260b), and wherein the mount permits an inclination (col. 5, ll. 51-62) of the polishing disk, the positioning device having a force gauge (element 242) for determining a contact pressure between the polishing disk and the polishing platform (see col. 4, ll. 27-43 and col. 2, ll. 54-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Chandler to provide the mount permits an inclination of the polishing disk, the positioning device having a force gauge for determining a contact pressure between the polishing disk and the polishing platform. The motivation for doing would be to allow the mount to incline in order to help ensure polishing uniformity throughout and a have a force gauge in order to measure the amount of pressure being apply, thus allowing the user to monitor and adjust the pressure in order to acquire a desired finish.
However, Sarfati further modified appears to be silent wherein the mount inclines the polishing disk at an angle of up to 2° relative to the polishing platform.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to provide that the mount inclines the polishing disk at an angle of up to 2° relative to the polishing platform, since the provision of adjustability, where needed, involves only routine skill in the art. The motivation for doing so would be would be to allow the mount to incline in order to help ensure polishing uniformity throughout and a have a force gauge in order to measure the amount of pressure being apply, thus allowing the user to monitor and adjust the pressure in order to acquire a desired finish. (See MPEP 2144.04 (V))
Regarding claim 12, Sarfati modified discloses all the elements as stated above in the rejection of claims 1 and 10, but appears to be silent wherein the polishing disk  comprises a connecting protrusion which is detachably connectable to the mount.
Chandler further teaches it was known in the art to have a polishing machine (Figures 2-7 element 200) having a polishing device (element 210) having a polishing disk (element 290), a holder (elements 214/242/243/244/298), having a mount (element 260), and wherein the polishing disk  comprises a connecting protrusion (element 285) which is detachably connectable to the mount (The applicant is claiming a product-by-process limitation (detachably connectable) which does not have patentable weight (See MPEP 2113)).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Chandler to provide the polishing disk  comprises a connecting protrusion which is detachably connectable to the mount. Doing so provides a connecting protrusion to connect various different parts of the device in order to sufficient strength to ensure that the parts remains attached during operations, thus preventing the device from being damaged during use. 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Kunimitsu (JP 2000354948) and Chandler (US Patent No. 6,102,785) as applied to claim 10 above, and further in view of Ghalambor (US Pub. No. 2013/0203320).
Regarding claim 13, Sarfati modified discloses all the elements as stated above in the rejection of claims 1 and 10, but appears to be silent a channel for conducting dry ice to the passage opening of the polishing disk is formed in the mount.
Ghalambor teaches it was known in the art to have a system (element 100) comprising a cleaning device (see figure 1), and wherein a channel (see paragraph 0027 where the prior art states that the system has a blasting delivery system (element 140) for delivering dry ice, and wherein the blasting media delivery system may include, for example, a shaver, “pump”, compressor, filter, “conduits”, flow control components, pressure regulators, orifices, “valves”, any “other suitable components”) for conducting dry ice to the passage opening of the polishing disk.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Ghalambor to provide a channel for conducting dry ice to the passage opening of the polishing disk. Doing so provides a cleaning device that controls the feed rate and amount of dry ice applied, thus increasing accuracy and preventing the user from applying unwanted amounts of dry ice.
However, Sarfati further modified appears to be silent wherein the channel is formed in the mount.
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to provide wherein the channel is formed in the mount, since rearranging parts of an invention involves only routine skill in the art. The motivation for doing so would be to 
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Kunimitsu (JP 2000354948) as applied to claims 1 and 3 above, and further in view of Sasaki (WO 2015/049829).
Regarding claim 14, Sarfati modified discloses all the elements as stated above in the rejection of claims 1, but appears to be silent wherein the polishing machine has a metering device for applying rinsing liquid to the polishing platform, a passage opening through which the rinsing liquid is metered onto the polishing platform by means of the metering device being formed in the polishing disk.
Sasaki teaches it was known in the art to have a polishing machine (Figure 3 element 11), a polishing platform (element 3), a polishing disk (element 2) and wherein the polishing machine has a metering device (element 10) for applying rinsing liquid (element 15) to the polishing platform, a passage opening (element 8) through which the rinsing liquid is metered onto the polishing platform by means of the metering device being formed in the polishing disk (see figure 3 and page 3 paragraph 004).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Sasaki to provide the polishing machine has a metering device for applying rinsing liquid to the polishing platform, a passage opening through which the rinsing liquid is metered onto the polishing platform by means of the metering . 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Kunimitsu (JP 2000354948) as applied to claims 1 and 3 above, and further in view of Tawara (US Patent no. 10,068,602).
Regarding claim 15, Sarfati modified discloses all the elements as stated above in the rejection of claims 1, but appears to be silent wherein at least part of the polishing disk and/or of the polishing platform is coated with an amorphous carbon layer.
Tawara teaches it was known in the art to coat a device with an amorphous carbon layer (see col. 12, ll. 50-61).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Tawara to provide a coat of an amorphous carbon layer. The resultant combination would have the coat of amorphous carbon layer as taught by Tawara now applied on the polishing disk and/or of the polishing platform as taught by modified Sarfati. The motivation for doing so would be to provide protective layer in order to prevent the device from being scratched or damaged during operations.
Claim 16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Sarfati (US Pub. No. 2006/0035562) in view of Kunimitsu (JP 2000354948) as applied to claims 1 and 3 above, and further in view of Halley (US Patent no. 6,527,621).
Regarding claim 16, Sarfati modified discloses all the elements as stated above in the rejection of claims 1, but appears to be silent wherein the polishing machine has a changer device, the changer device comprising a plurality of polishing pads each having an abrasive, the abrasives being different from each other, the polishing pads with the abrasives being stored in a magazine of the changer device and being arranged on and removed from the polishing platform by means of a handling device of the changer device.
Halley discloses a polishing machine (figure 1) further comprising a changer device (element 1002), the changer device comprising a plurality of polishing pads (element 1012) each having an abrasive, the abrasives being different from each other (see col. 12, ll. 7-10 where the prior art states that the device has “a plurality of different polishing pads”), the polishing pads with the abrasives being stored in a magazine (elements 1014/1016/1018) of the changer device and removed by means of a handling device (element 1010) of the changer device.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Halley to provide a changer device, the changer device comprising a plurality of polishing pads each having an abrasive, the abrasives being different from each other, the polishing pads with the abrasives being stored in a magazine of the changer device and being arranged on and removed from the polishing platform by means of a handling device of the changer device. The resultant combination would have the changer device as taught by Halley now arranged on the polishing platform as taught by modified Sarfati. The motivation for doing so would be to be provide a changer device that allows to the user to interchange different types of polishing pads, thus increasing productivity and capabilities of the device.
Regarding claim 21, Sarfati modified discloses: the method according to according to claim 17, characterized in that relative positioning of the polishing disk and of the polishing platform, execution of the polishing movement (see paragraphs 007/0078) and/or metering of the dry ice is controlled by means of a control device (element 106) of the polishing machine.
However, Sarfati modified appears to be silent wherein the changing of polishing pads is controlled by means of a control device.
Halley discloses a polishing machine (figure 1) further comprising a changer device (element 1002), the changer device comprising a plurality of polishing pads (element 1012), a handling device (element 1010) for changing the pads, and wherein the changing of polishing pads is controlled by means of a control device (element 1030 and see also col. 12, ll. 1-19).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have further modified Sarfati to incorporate the teachings of Halley to provide changing of polishing pads is controlled by means of a control device. Doing so provides the user a control device in order to change polishing pads, thus allowing the changing process to be automated which increases accuracy and productivity during operations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERTO SAENZ whose telephone number is (313)446-6610. The examiner can normally be reached Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on (571) 272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/A.S./Examiner, Art Unit 3723                                                                                                                                                                                                        03/22/2022

/MONICA S CARTER/Supervisory Patent Examiner, Art Unit 3723